DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to monitoring plant health states for managing farmland crops.
With regards to claim 1, Workman (US 2017/0286772) discloses a method for monitoring a plant health state (paragraph 11), comprising: 
receiving first plant health state information provided by a plant health state measuring device (paragraph 47), and determining a plant health state according to the first plant health state information to obtain first determination information (paragraph 47); 
determine a second plant health state (paragraph 47).
Macias (US 2018/0197287) discloses a method for monitoring a plant health state (paragraph 16), comprising: 
receiving first plant health state information provided by an environment sensor (paragraph 18), and determining a plant health state according to the first plant health state information to obtain first determination information (paragraph 20);
determining dataset pictures of unhealthy plants (paragraph 16).
The prior art, either singularly or in combination, does not disclose “…when content indicated by the first determination information is a risk of poor plant health, receiving second plant health state information in an orientation where at least one plant at risk of poor plant health is located, and determining the plant health state according to the second plant health state information to obtain second determination information; and when content indicated by the second determination information is poor plant health, confirming that the plant health state is poor, and determining orientation information of the at least one plant in poor health” of claim 1.  

With regards to claim 16, Workman (US 2017/0286772) discloses an apparatus for monitoring a plant health state (paragraph 11), comprising: 
a receiving element, configured to receive first plant health state information provided by a plant health state measuring device (paragraph 47); and 
a processing element, connected with the receiving element, and configured to perform first determination on a plant health state according to the first plant health state information to obtain first determination information (paragraph 47); 
wherein processing element determines a second plant health state (paragraph 47).
Macias (US 2018/0197287) discloses an apparatus for monitoring a plant health state (paragraph 16), comprising:
a receiving element, configured to receive first plant health state information provided by a plant health state measuring device (paragraph 18); and 
a processing element, connected with the receiving element, and configured to perform first determination on a plant health state according to the first plant health state information to obtain first determination information (paragraph 20);
wherein processing element determines dataset pictures of unhealthy plants (paragraph 16).
The prior art, either singularly or in combination, does not disclose “…the receiving element is further configured to receive, when content indicated by the first determination information is a risk of poor plant health, second plant health state information in an orientation where at least one plant at risk of poor plant health is located; the processing element is further configured to perform second determination on the plant health state according to the second plant health state information to obtain second determination information, and when the content indicated by the second determination information is poor plant health, confirm that the plant health state is poor and determine orientation information of the at least one plant in poor health” of claim 16.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 16. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488